United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
___________

 No. 00-3731
___________

Edward Allen Moore,                   *
                                      *
            Appellant,                *
                                      *
      v.                              *
                                      *
Ernest-Jackson, D.D.S.; Randee        *
Kaiser; Karen Cornell; Gerald Bommel; *
Steve Long; John Sydow; Judy P.       *
Draper; Dora Schriro; William Wade,   *
M.D.; Richard Washington; David       *
Dormire; Michael Groose; Correctional *
Medical Services,                     *
                                      *
            Appellees.                *
___________                           *
                                          Appeals from the United States
 No. 00-3733                              District Court for the
___________                               Western District of Missouri.
                                      *
Edward Allen Moore,                   *       [UNPUBLISHED]
                                      *
            Appellee,                 *
                                      *
      v.                              *
                                      *
Ernest-Jackson, D.D.S.; Randee        *
Kaiser; Karen Cornell; Gerald Bommel; *
Steve Long; John Sydow; Judy P.       *
Draper; Dora Schriro; William Wade,   *
M.D.; Richard Washington; David       *
Dormire; Michael Groose,               *
                                       *
             Defendants,               *
                                       *
ARA Services, doing business as        *
Correctional Medical Systems, Inc.,    *
                                       *
             Appellant.                *
                                  ___________

                          Submitted: April 27, 2001
                              Filed: August 7, 2001
                                  ___________

Before WOLLMAN, Chief Judge, BRIGHT, and BOWMAN, Circuit Judges.
                             ___________

PER CURIAM.

       These are consolidated appeals following a jury trial in Missouri inmate Edward
Allen Moore’s 42 U.S.C. § 1983 action, which was based on allegations about a delay
in receiving dental care, and mishandling of medical service requests (MSRs). Moore
appeals (1) the district court’s1 pretrial dismissals of Missouri Department of
Correction and Jefferson City Correctional Center employees (collectively,
“Correctional defendants”), Dr. William Wade, and Moore’s state-law claims; and (2)
the court’s entry of judgment upon the jury’s verdicts in favor of Dr. Ernest Jackson
and Nurse Karen Cornell, and against Correctional Medical Services, Inc. (CMS).
CMS cross-appeals the denial of its motion for judgment as a matter of law (JAML).
We affirm.




      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
                                         -2-
        As to Moore’s appeal, we conclude that (1) summary judgment was properly
granted to Correctional defendants, as Moore failed to create trialworthy issues on
whether these defendants knew of and refused to remedy an objectively serious
deprivation of dental care, or ignored his allegations that MSRs were being discarded,
see Tlamka v. Serrell, 244 F.3d 628, 632-33 (8th Cir. 2001); (2) the court properly
dismissed Moore’s state-law claims for failure to comply with a Missouri statute
requiring an affidavit of merit in cases involving personal injury related to the rendering
of, or failure to render, health care services, see Mo. Rev. Stat. § 538.225 (2000); (3)
although Moore technically may have stated an Eighth Amendment claim against Dr.
Wade, the record contains no evidence of Dr. Wade’s involvement in the wrongs
alleged by Moore; and (4) the court did not abuse its discretion when it denied Moore’s
motions to compel discovery, see Moran v. Clarke, 247 F.3d 799, 807 (8th Cir. 2001),
denied his motion to amend his complaint, see Brown v. Wallace, 957 F.2d 564, 565-
66 (8th Cir. 1992) (per curiam), excluded the trial testimony of three inmate witnesses,
see Moran, 247 F.3d at 806, limited Moore’s cross-examination of Dr. Jackson, see
Villanueva v. Leininger, 707 F.2d 1007, 1010 (8th Cir. 1983) (per curiam), and
controlled closing arguments, see Harris v. Steelweld Equip. Co., 869 F.2d 396, 404-05
(8th Cir.), cert. denied, 493 U.S. 817 (1989).

       As to the cross-appeal, we reject CMS’s argument that the verdict against it was
inconsistent with the verdict in favor of Dr. Jackson and Nurse Cornell, and with our
conclusion in Moore’s previous appeal that summary judgment was properly granted
to other CMS employees. See Moore v. Jackson, 123 F.3d 1082 (8th Cir. 1997) (per
curiam). The claim against CMS involved different elements than the claims against
Dr. Jackson and Nurse Cornell as articulated in the jury instructions, see Anheuser-
Busch, Inc. v. John Labatt Ltd., 89 F.3d 1339, 1347 (8th Cir. 1996), cert. denied, 519
U.S. 1109 (1997); likewise, the claims against the CMS employees before us in the
prior appeal were unlike those against CMS, see Moore, 123 F.3d at 1086-87.




                                            -3-
       We also reject CMS’s contention that the evidence did not meet the elements of
the applicable jury instruction. Given the wording of the instruction at issue--which did
not use the words “official” before “policy” or “final” before “policymakers,” and did
not define “policy,” see Mettler v. Whitledge, 165 F.3d 1197, 1204 (8th Cir. 1999)--we
cannot say that no reasonable jury could have found for Moore, see Moring v. Ark.
Dep’t of Corr., 243 F.3d 452, 455 (8th Cir. 2001) (denial of JAML motion is reviewed
de novo, viewing evidence in light most favorable to non-moving party and giving
extreme deference to jury’s verdict).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -4-